Citation Nr: 0218284	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  96-23 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased (compensable) rating for the 
residuals of a gunshot wound of the right thigh.  

2. Entitlement to an increased (compensable) rating for 
bilateral pterygia.  

3. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 
percent disabling.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel







INTRODUCTION

The veteran served on active duty from June 1964 to April 
1977.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 2002 the RO allowed an earlier effective date for 
the grant of service connection for PTSD and assigned a 
non-compensable rating effective from June 28, 1990 to 
September 28, 1993 and 30 percent thereafter.  In 
September 2002, the veteran submitted a notice of 
disagreement regarding this decision.  This issue will be 
discussed in the Remand portion of this decision.  
Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1. The veteran sustained a through and through gunshot 
wound to the right thigh, with moderate injury to Muscle 
Groups XIII and XIV that results in aggregate impairment 
of moderately severe disability.  

2. Bilateral pterygia are not currently shown to interfere 
with visual acuity.  

3. In correspondence received in January 2000, the veteran 
formally withdrew his appeal on the issue regarding an 
increased rating for PTSD.  


CONCLUSIONS OF LAW

1. The criteria for a rating of 30 percent for residuals of 
a gunshot wound of the right thigh have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.55, 4.56, 
4.72, Diagnostic Codes 5313 and 5314 (effective prior to 
July 3, 1997).  

2. The criteria for a compensable rating for bilateral 
pterygia have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.84a, Diagnostic Code 6034 (2002).  

3. The criteria for withdrawal of a substantive appeal by 
the appellant have been met.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.202, 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2002)) became law.  The VCAA 
redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date. VCAA, § 7(a), 
114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002)..

The record reflects that the veteran and his 
representative were provided with a Statement of the Case 
and several Supplemental Statements of the Case, as well 
as a Board Remand dated in December 1997.  These documents 
provided notification of the information and medical 
evidence necessary to substantiate this claim.  The 
veteran was notified of the contents of the VCAA in March 
2002 letter from the VA and the March 2002 Supplemental 
Statement of the Case.  He was also informed that the VA 
would attempt obtain the evidence which he identified.  
The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of 
this claim, in August 1999.  Thus, under the circumstances 
in this case, The Board finds that the VA has satisfied 
the requirements as set forth in the VCAA.

I.  Increased Rating for PTSD

In July 1995 the RO granted service connection for PTSD 
and assigned a 10 percent rating, which the veteran filed 
a timely notice of disagreement.  A Statement of the Case 
was furnished in May 1996 and a timely substantive appeal 
was received in June 1996.  In October 1999 the RO 
increased the 10 percent rating to 30 percent.  In a 
signed letter received in January 2000 the veteran 
indicated that he was not appealing the 30 percent rating.  
In a signed letter received in September 2002 he again 
stated that he was not appealing the 30 percent rating for 
PTSD.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  The 
veteran has withdrawn his appeal for an increased rating 
for PTSD in and, hence, there remain no allegations of 
errors of fact or law for appellate consideration 
regarding this issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is 
dismissed.

II.  Increased Rating for Bilateral Pterygia

Service connection was granted for bilateral pterygia of 
the eyes by a rating decision dated in July 1995 and a 
non-compensable rating was assigned effective from 
September 29, 1993.  The veteran appealed the initial 
rating of this disability and the propriety of the rating 
over the entire effective period of the award is before 
Board for consideration.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Review of the record shows that the veteran's vision was 
evaluated at a VA outpatient clinic in August 1992.  At 
that time, the veteran's uncorrected visual acuity was 
20/25 in each eye.  It was noted that the veteran had had 
pterygium removed from each eye.  No obstruction of vision 
was reported.  

An examination was conducted by VA in August 1999.  At 
that time, the examiner reviewed the veteran's medical 
records and stated that he was aware of the veteran's past 
ocular history.  He was status post bilateral pterygia 
excision in the 1970's who complained of some dryness to 
the eyes and irritation specifically after being outside 
or after being in direct ultraviolet sunlight for extended 
hours.  

Examination showed uncorrected distant vision in the right 
eye was 20/25- and 20/25+ in the left eye.  Corrected near 
vision in the right eye was 20/25+ and 20/20- in the left 
eye.  His conjunctiva showed some past scarring nasally 
that was appreciated from the prior pterygium removal.  
There was pterygium in the right eye that extended on to 
the cornea horizontally of 1 mm and was 3 mm in vertical 
height.  In the left eye he had a pterygia which was less 
than .5 mm in horizontal dimensions and approximately 1 mm 
in vertical dimensions. 

The diagnosis was bilateral pterygia that were not 
visually significant nor were they inducing any 
significant astigmatism and should not present any 
problems.  Reading glasses and artificial tears, for times 
when the pterygia became irritated, were recommended.  

Analysis 

Under the laws administered by the VA, disability 
evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various 
disabilities.

Pterygium is rated under 38 C.F.R. § 4.84a, Diagnostic 
Code 6034, based on loss of vision.  A non-compensable 
rating is warranted when vision in one eye is 20/40 and 
vision in the other eye is 20/40.

The recent VA examination showed the presence of bilateral 
pterygia.  However, the examiner indicated that the 
bilateral pterygia did not interfere with the veteran's 
vision.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim.  The non-compensable rating currently in effect is 
the highest rating warranted during the appeal period. .  
Fenderson v. West, 12 Vet. App. 119 (1999).

III.  Increased Rating for Gunshot Wound Residuals

Service connection was granted for the residuals of a 
gunshot wound of the right hamstring by rating decision 
dated in July 1995 and a non-compensable rating was 
assigned effective from September 29, 1993.  The veteran 
appealed the initial rating of this disability and the 
propriety of the rating over the entire effective period 
of the award is before Board for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The service medical records from the incurrence of the 
gunshot wound are not available and efforts to locate them 
have not been successful.  Available service medical 
records do show that the veteran was placed on a physical 
profile in July 1972 for painful scar tissue at the site 
of previous surgery of his right leg.  He had complaints 
of pain in the right leg in 1973 and that he had sustained 
a gunshot wound of that leg in 1967 while serving in 
Vietnam.  Examination showed spasm of muscles in the right 
thigh, with normal motor function.  He was placed on 
profile in January 1974 for severance of the hamstring of 
the right thigh.  An orthopedic examination was conducted 
in February 1977 in conjunction with the veteran's 
discharge from active duty.   At that time he complained 
of posterior right thigh pain on standing 6 or 7 hours on 
concrete or jumping out of helicopters.  The examination 
showed superficial scars.  The impression was history of a 
gunshot wound right posterior thigh no limitations and no 
disability.

The veteran was seen at a private facility on several 
occasions during 1996 for various problems, including 
complaints pertaining to the right thigh.  In March 1996 
the assessment was pain and spasms involving the posterior 
right thigh.

An examination was conducted by VA in August 1999.  At 
that time, the examiner noted that he had reviewed the 
veteran's past medical records.  It was noted that the 
veteran had sustained a gunshot wound while in Vietnam and 
had had an operative procedure performed at that time.  
The veteran was unsure of exactly what had been performed, 
but the examiner stated that it was most likely irrigation 
and debridement with a primary repair of the hamstring 
tendon.  He had current complaints of occasional muscle 
spasms and fatigue in the leg.  Examination showed 
sensation to be intact to light touch.  Strength was 5/5 
in the thigh muscles.  Examination of the knee revealed 
active and passive range of motion from 5 degrees 
extension to 135 degrees flexion.  The knee joint was 
stable to varus and valgus stress.  There was normal 
mobility, stability and tracking of the patella.  There 
was no effusion and no medial or lateral joint line 
tenderness.  An entrance wound over the lateral thigh, 
measuring 1 cm in diameter.  This was healed with no signs 
of infection.  

There was an exit wound scar approximately 8 cm in length 
that curved over the posterior proximal thigh.  This was 
also well healed without signs of infection.  There were 
no masses palpable and no neuromas felt.  Active and 
passive range of motion of the hip saw from 0 to 100 
degrees flexion, without crepitation.  Internal rotation 
was to 30 degrees as was external rotation.  Adduction was 
to 40 degrees and abduction was to 45 degrees.  All active 
and passive range of motion was without pain.  X-ray 
studies showed no abnormalities of the femur.  

The assessment was of a gunshot would to the right 
hamstring.  The examiner stated that the veteran had 
entrance and exit wound scars, but no palpable deformity 
or functional limitations.  He had occasional muscle 
spasms in the leg, but the examiner stated that he 
believed that the veteran could treat this with simple 
stretching and had no residual impairment from the injury.  

Analysis

The RO has assigned a non-compensable rating for the 
residuals of the shell fragment wound to the posterior 
right thigh in accordance with the criteria set forth the 
VA's Schedule for Rating Disabilities, 38 C.F.R. §  part 
4, Diagnostic Code 5313.  

Diagnostic Code 5314 provides evaluations for disability 
of Muscle Group XIV, the anterior thigh group: (1) 
sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus intermedius; (5) vastus internus; (6) tensor 
vaginae femoris. 38 C.F.R. Part 4, Diagnostic Code 5314.  
The function of these muscles are as follows: extension of 
knee (2, 3, 4, 5); simultaneous flexion of hip and flexion 
of knee (1); tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XVII (1) in postural 
support of body (6); acting with hamstrings in 
synchronizing hip and knee (1, 2).  This code provides a 
10 percent evaluation for moderate muscle injury, a 30 
percent evaluation for moderately severe muscle injury, 
and a 40 percent evaluation for severe muscle injury.  See 
38 C.F.R. 4.73, Diagnostic Code 5314 (2000); 38 C.F.R. 
4.73, Diagnostic Code 5314 (1996).

Diagnostic Code 5313 provides for the evaluation of 
impairment of the pelvic girdle and thigh, Muscle Group 
XIII, posterior thigh group that includes the hamstring 
complex of 2 joint muscles -- (1) biceps femoris; (2) 
semimembranosus; and (3) semitendinosus. 38 C.F.R. Part 4. 
The function of this Group is (1) extension of the hip and 
flexion of the knee; (2) outward and inward rotation of 
the flexed knee; and (3) acting with rectus femoris and 
sartorius synchronizing simultaneous flexion of hip and 
knee and extension of hip and knee by belt-over-pulley 
action at the knee joint.  If the injury is severe, a 40 
percent disability rating will be assigned.  A 30 percent 
rating will be awarded if moderately severe, 10 percent if 
moderate, and 0 percent if slight. 38 C.F.R. § 4.73 
(1996); 38 C.F.R. § 4.73 (2000).

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  
38 C.F.R. § 4.71, Plate II.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion. 38 C.F.R. § 4.71, Plate 
II.

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective June 3, 1997, changes were made to 
the schedular criteria for evaluating muscle injuries, as 
set forth in 38 C.F.R. §§ 4.55, 4.56, 4.72, 4.73 (1996).  
See 62 Fed. Reg. 30235-30240 (1997). The regulatory 
changes for muscle injuries include the deletion of 38 
C.F.R. §§ 4.47 through 4.54 and 4.72.  The definitions of 
what constitutes a moderate, moderately severe or severe 
wound were modified in part to exclude the adjectives 
describing the amount of loss of deep fascia and muscle 
substance.

Where the law or regulations change while a case is 
pending, the version most favorable to the claimant 
applies, absent congressional intent or direction from the 
VA Secretary to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

The provisions of 38 C.F.R. § 4.56, prior to the 1997 
revisions were as follows:

(a) Slight (insignificant) disability of muscles.

Type of injury. Simple wound of muscle without 
debridement, infection or effects of laceration.  History 
and complaint.  Service department record of wound of 
slight severity or relatively brief treatment and return 
to duty. Healing with good functional results. No 
consistent complaint of cardinal symptoms of muscle injury 
or painful residuals.

Objective findings. Minimum scar; slight, if any, evidence 
of fascial defect or of atrophy or of impaired tonus. No 
significant impairment of function and no retained 
metallic fragments.

(b) Moderate disability of muscles.

Type of injury. Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of 
high velocity missile and of residuals of debridement or 
of prolonged infection.

History and complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound. Record in the file of consistent 
complaint on record from first examination forward, of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue- pain after moderate use, 
affecting the particular functions controlled by injured 
muscles.

Objective findings.  Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance 
or impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests. (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of muscles.

Type of injury. Through and through or deep penetrating 
wound by high velocity missile of small size or large 
missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.

History and complaint. Service department record or other 
sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of 
severe grade.  Record in the file of consistent complaint 
of cardinal symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up with work 
requirements is to be considered, if present.

Objective findings.  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate 
loss of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

(d) Severe disability of muscles.

Type of injury. Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple 
low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with 
extensive debridement or prolonged infection and sloughing 
of soft parts, intermuscular binding and cicatrization.

History and complaint. As under moderately severe 
(paragraph (c) of this section), in aggravated form.

Objective findings. Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide 
damage to muscle groups in track of missile.  X-ray may 
show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of 
missile.  Palpation shows moderate or extensive loss of 
deep fascia or of muscle substance.  Soft or flabby 
muscles in wound area. Muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements 
show positive evidence of severe impairment of function. 
In electrical tests, reaction of degeneration is not 
present but a diminished excitability to faradic current 
compared with the sound side may be present. Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type.  Atrophy of muscle 
groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following 
simple piercing by a projectile (progressive sclerosing 
myositis), may be included in the severe group if there is 
sufficient evidence of severe disability.  38 C.F.R. § 
4.56 (prior to July 3, 1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  A compound 
comminuted fracture, for example, with muscle damage from 
the missile, establishes severe muscle injury, and there 
may be additional disability from malunion of bone, 
ankylosis, etc.  The location of foreign bodies may 
establish the extent of penetration and consequent damage.  
It may not be too readily assumed that only one muscle, or 
group of muscles is damaged.  A through and through 
injury, with muscle damage, is always at least a moderate 
injury, for each group of muscles damaged.  This section 
is to be taken as establishing entitlement to rating of 
severe grade when there is history of compound comminuted 
fracture and definite muscle or tendon damage from the 
missile.  38 C.F.R. § 4.72 (1996).  The provisions of 38 
C.F.R. § 4.72 were deleted in the 1997 revisions.

The provisions of 38 C.F.R. § 4.55 govern the combination 
of ratings of muscle injuries in the same anatomical 
segment, or of muscle injuries affecting the movements of 
a single joint, either alone or in combination or 
limitation of the arc of motion, and were as follows:

(a) Muscle injuries in the same anatomical region, i.e., 
(1) shoulder girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and foot, will not be 
combined, but instead, the rating for the major group will 
be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of 
the aggregate impairment of function of the extremity. (b) 
Two or more severe muscle injuries affecting the motion 
(particularly strength of motion) about a single joint may 
be combined but not in combination receive more than the 
rating for ankylosis of that joint at an "intermediate" 
angle, . . . . "(g) Muscle injury ratings will not be 
combined with peripheral nerve paralysis ratings for the 
same part, unless affecting entirely different functions." 
38 C.F.R. § 4.55 (g) (prior to July 3, 1997). 

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist 
or over the tibia, evidence establishes that the muscle 
damage is minimal;

(b) A through-and-through injury with muscle damage shall 
be evaluated as no less than a moderate injury for each 
group of muscles damaged;

(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as 
slight, moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury. 
Simple wound of muscle without debridement or infection. 
(ii) History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) 
of this section. (iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, or impaired tonus. 
No impairment of function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 
(ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, affecting 
the particular functions controlled by the injured 
muscles. (iii) Objective findings. Entrance and (if 
present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity 
missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring. (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements. 
(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more 
muscle groups. Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular 
binding and scarring. (ii) History and complaint. Service 
department record or other evidence showing 
hospitalization for a prolonged period for Treatment of 
wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph 
(c) of this section, worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements. (iii) 
Objective findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area. Muscles swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following 
are also signs of severe muscle disability: (A) X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
the missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups 
not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle. 
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

In pertinent part, 38 C.F.R. § 4.55, as amended is as 
follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 
6 muscle groups for the shoulder girdle and arm 
(diagnostic codes 5301 through 5306); 3 muscle groups for 
the forearm and hand (diagnostic codes 5307 through 5309); 
3 muscle groups for the foot and leg (diagnostic codes 
5310 through 5312); 6 muscle groups for the pelvic girdle 
and thigh (diagnostic codes 5313 through 5318); and 5 
muscle groups for the torso and neck (diagnostic codes 
5319 through 5323).

(c) There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, with the following 
exceptions:  (1) In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be rated, but at 
the next lower level than that which would otherwise be 
assigned.  (2) In the case of an ankylosed shoulder, if 
muscle groups I and II are severely disabled, the 
evaluation of the shoulder joint under diagnostic code 
5200 will be elevated to the level for unfavorable 
ankylosis, if not already assigned, but the muscle groups 
themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the 
case of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.

(f) For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each 
muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25.

Disability of the musculoskeletal system is the inability 
to perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that 
a part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (2002) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related 
considerations.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable. 38 
C.F.R. § 4.59.

To summarize, the original inservice treatment records are 
not available.  However, the evidence does show that the 
veteran sustained a through and through gunshot wound with 
the entrance site at the lateral right thigh and the exit 
site art the posterior proximal thigh.  The tract of the 
missile shows involvement of Muscle Groups XIII and XIV.  
The record reflects that the residuals of the gunshot 
wound are symptomatic.  He was seen in 1996 for pain and 
spasms and during the recent VA examination he reported 
pain and fatigue.  The examination showed some impairment 
in flexion of the right knee and hip.  In this regard, it 
is noted that a through-and-through wound is considered to 
be, at least, moderately disabling.  Therefore, 10 percent 
ratings are warranted for injury to Muscle Group XIII and 
XIV.  However, 38 C.F.R. § 4.55 (g) (prior to July 3, 
1997) provides muscle injuries in the same anatomical 
region will not be combined, but instead, the rating for 
the major group will be elevated from moderate to 
moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.  As such, the Board finds that 
a 30 percent rating is warranted moderately severe 
impairment under Diagnostic Code 5313.

However, the current evidence does not support a rating in 
excess of 30 percent.  In this regard the x-rays showed n 
pertinent abnormality.  Also, the entrance and exit scars 
were asymptomatic.  Additionally the VA examiner indicated 
no functional limitations.  Accordingly a rating in excess 
of 30 percent is not warranted.  The 30 rating currently 
in effect is the highest rating warranted during the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 
(1999).


ORDER

The appeal for an increased rating for PTSD is dismissed.  

A compensable rating for bilateral pterygia is denied.  

A 30 percent rating, for the residuals of a gunshot wound 
of the right thigh, is granted, subject to the controlling 
regulations governing the payment of monetary benefits.  


REMAND

In March 2002 the RO allowed an earlier effective date for 
the grant of service connection for PTSD and assigned a 
non-compensable rating effective from June 28, 1990 to 
September 28, 1993 and 30 percent thereafter.  While this 
case was pending at the Board, the veteran has submitted a 
notice of disagreement in September 2002 with the March 
2002 rating decision with regard to the effective date of 
the 30 percent rating.  The RO has not issued a Statement 
of the Case addressing this issue.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following:

The RO is requested to furnish the 
veteran a statement of the case as to 
the issue of entitlement to an 
effective date prior to September 29, 
1993 for a compensable evaluation for 
the PTSD.  The RO is requested to 
inform him of the requirements 
necessary to perfect an appeal.  The RO 
is informed that this issue is not 
before the Board until timely 
perfected. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



